Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panchawagh (US 2017/0110504 A1).
Regarding claim 1, Panchawagh discloses an ultrasound device, comprising:
an ultrasonic transducer [title: micromechanical ultrasonic transducer], comprising a substrate [fig. 1a substrate #160] and a membrane [diaphragm #130], wherein the substrate and membrane are positioned with a sealed cavity between them [fig. 1a shows cavity #120 between substrate and diaphragm]; and an access hole through the membrane and configured to provide access (alternatively: claim 13 control a pressure) to the sealed cavity [fig. 10a shows top view of etch via and etch channel; 0102 describes fig. 12b which shows side view of  cavity which includes a protruding etch channel region with via that serves as an electrical conductor as well as a seal for cavity; 0119 The encapsulation layer may serve to seal and maintain a vacuum or other preferred pressure level within the PMUT cavity 1412a.].
Regarding claim 2, Panchawagh also teaches the ultrasound device of claim 1, wherein the substrate is bonded with an integrated circuit substrate comprising integrated circuitry [fig. 12a shows MOS switches and connective traces below cavity along with substrate for touch detection].
Regarding claim 3, Panchawagh also teaches the ultrasound device of claim 1, wherein the substrate comprises integrated circuitry [fig. 12a; abstract micromechanical ultrasonic transducer and sensor circuit].
Regarding claim 4, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole is sealed at one end [0102 A metal layer may be deposited that fills the via hole and a portion of the protruding etch channel region, simultaneously sealing the cavity 920 and allowing for electrical interconnects between connective traces above the cavity 920 and connective traces below the cavity 920.].
Regarding claims 5 and 18, Panchawagh also teaches the ultrasound device of claim 4, wherein the access hole is sealed at the one end with a metal [0102 metal layer…deposited that fills the via hole].
Regarding claim 6, Panchawagh also teaches the ultrasound device of claim 4, wherein the access hole is substantially free of solid material [0102 During a fabrication process, prior to depositing a conductive trace in the dual-use via, the cavity 920 may be formed by removing a sacrificial material from the cavity 920 through a via hole and the protruding etch channel region.].
Regarding claim 7, Panchawagh also teaches the ultrasound device of claim 4, wherein the access hole comprises a void [0102 via hole].
Regarding claim 8, Panchawagh also teaches the ultrasound device of claim 7, wherein the void is filled with a gas [0048; 0120 etched out and resealed cavities will contain whatever gas (e.g., air) is present in the process chamber].
Regarding claims 9 and 14, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole projects substantially perpendicular to a long axis of the sealed cavity [fig. 12b shows protruding region which interfaces dual use via with cavity].
Regarding claim 10, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole comprises a turn [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claims 11 and 17, Panchawagh also teaches the ultrasound device of claim 10, wherein the access hole comprises a 90-degree turn [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claim 12, Panchawagh also teaches the ultrasound device of claim 1, wherein the access hole comprises a bend [fig. 12b shows protruding region which interfaces dual use via with cavity along with a right angle turn].
Regarding claim 15, Pancahawagh also teaches the micromachined ultrasonic transducer of claim 13, wherein the substantially perpendicular portion is thinner than the in-plane portion [fig. 12b shows protruding region which is relatively thin compared with height of dual-use via].
Regarding claim 16, Panchawagh also teaches the micromachined ultrasonic transducer of claim 13, wherein the pressure port is part of a channel interconnecting two cavities including the sealed cavity [fig. 12b shows protruding region and cavity #920].
Regarding claim 19, Panchawagh also teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer comprises at least one of a capacitive micromachined ultrasonic transducer and a piezoelectric micromachined ultrasonic transducer [0070 PMUT].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh (US 2017/0110504 A1) as applied to claim 13 above, and further in view of Dausch (US 2010/0168583 A1).
Regarding claim 20, Panchawagh does not explicitly teach … and yet Dausch teaches the micromachined ultrasonic transducer of claim 13, wherein the micromachined ultrasonic transducer is disposed in a handheld ultrasound probe [abstract piezoelectric element; title ultrasound imaging probes].
It would have been obvious to place the micromachined ultrasonic transducers of Panchawagh into a probe as taught by Dausch so that an image may be produced while protecting the transducers with a probe housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645